W. EUGENE DAVIS, Circuit Judge:
Both parties to this product liability action are disappointed with the verdict rendered in this case and appeal. The suit followed Richard’s injury that occurred when a Firestone tire rim separated while he was mounting the tire on a truck. Firestone complains of the jury finding that it failed to warn of danger to workmen assembling or mounting tires equipped with its multi-piece rims. Richard complains of the reduction in his award based on the jury’s finding that his fault was ninety percent responsible for the accident. We find no error and affirm.
I.
On the day of the accident, Richard, an employee of Hardesty Tire Service, responded to a call from Louisiana Metals Company to fix four flat tires. He fixed three tires without incident but suffered a serious injury while working on the fourth, a tire equipped with a Firestone two-piece rim. Richard had repaired the flat, reassembled the tire rim, and inflated the tire with seventy-five pounds of air. The tire exploded as Richard prepared to mount it on a truck axle; the rim’s side ring separated from the rim and struck him in the forehead.
Richard sued Firestone and Louisiana Metals Co., Inc., in Louisiana state court. He alleged that defects in the design, manufacture, and production of Firestone’s rim, along with Firestone’s failure to warn users about the danger of its two-piece rim, caused his injuries. At Firestone’s motion, the action was removed to federal district court where the case was tried to a jury.
After the jury returned what the district court considered to be an inconsistent verdict, the court directed the jury to retire for further deliberation. The jury found the rim defective because Firestone failed to warn of its dangers and assessed Richard’s damages at $629,000. However, the jury also found Richard ninety percent at fault, and his award was reduced accordingly. This appeal followed the district court’s denial of all post trial motions.
II.
Firestone’s first ground for appeal focuses on the district court’s decision to retire the jury for further deliberations after the jury initially returned its verdict. Interrogatory 1(a) asked whether Firestone’s rim was defective, and 1(b) asked if the defect caused Richard’s injury. The court’s special verdict form instructed the jury to “go no further” if it answered “no” to 1(a) or 1(b). Initially, the jury answered *1260“yes” to 1(a) and “no” to 1(b); however, it also answered the questions that followed 1(b).1 The court found the verdict inconsistent, denied Firestone’s motion for judgment on the jury’s initial answers to the special interrogatories, and directed the jury to consider further its answers. During these deliberations the jury changed its 1(b) answer to “yes.”
Courts are obligated to reconcile a jury’s answers when possible. White v. Grinfas, 809 F.2d 1157, 1161 (5th Cir.1987). Predicated on this fundamental rule, Firestone labors to explain how the jury’s first answer to interrogatory 1(b) finding no causation between the defect and Richard’s injury does not contradict the jury’s response to Interrogatory 4, in which it assigned ten percent of the fault for Richard’s injury to Firestone. We are persuaded that the district court was entitled to find these answers inconsistent. It was entitled to decline to enter judgment on the jury’s findings that Firestone shares fault for an injury it did not cause.
Relying on White again, Firestone further argues that the district court should have ignored the answers to the interrogatories that followed interrogatory 1(b) and entered judgment for Firestone when the jury found no causation linking the defect in defendant’s product to plaintiff’s injury. In White, as in this case, the jury answered Special Issue 3 “We do not” when asked if it found that the defendants in that suit for fraud and breach of implied warranty knew the apartments they were selling had structural defects. It then ignored the court’s instructions to refrain from answering the remaining questions once it answered no to this question. In answer to the remaining special issues the jury determined, inconsistent with its earlier answer, that the defendants had knowingly withheld structural information to induce the plaintiffs into entering a contract. The district court entered judgment for defendants predicated on the jury’s answer to Special Issue 3. In affirming, we concluded that “if the district court has correctly found that the jury’s answer to a question that was supposed to terminate further inquiry is clear and disposes of the legal issues, on review we must ignore the jury’s necessarily conflicting answers to any other questions.” White, 809 F.2d at 1161. Thus, in White we recognized the broad discretion the district court enjoys to refuse to consider interrogatories answered in violation of the court’s instructions.
We have consistently given the district court wide discretion in deciding whether the jury’s answers to the court’s questions are clear. See Nance v. Gulf Oil Corp., 817 F.2d 1176, 1178 (5th Cir.1987); Landry v. Offshore Logistics, Inc., 544 F.2d 757, 761 (5th Cir.1977). As we noted in Nance, “[m]ere resubmission does not necessarily coerce a verdict.” Nance, 817 F.2d at 1178.
Moreover, Fed.R.Civ.P. 49(b), which permits the trial court to resubmit inconsistent answers to interrogatories that accompany a general verdict, and our reading of Fed. R.Civ.P. 49(a) to allow resubmission of inconsistent special verdicts, underscore the scope of this discretion. See Nance, 817 F.2d at 1178; Perricone v. Kansas City Ry. Co., 704 F.2d 1376, 1379 (5th Cir.1983); Guidry v. Kem Mfg. Co., 604 F.2d 320, 321 (5th Cir.1979), cert. denied, 445 U.S. 929, 100 S.Ct. 1318, 63 L.Ed.2d 763 (1980). The district judge, who has observed the jury during the trial, prepared the questions and explained them to the jury, is in the best position to determine whether the answers reflect confusion or uncertainty. The judge also is in an excellent position to evaluate whether the jury will likely be able to resolve this uncertainty with proper guidance. See Geosearch, Inc. v. Howell Petroleum Corp., 819 F.2d 521, 527 (5th Cir.1987); McVey v. Phillips Petroleum Co., 288 F.2d 53, 59 (5th Cir.1961). Removing any uncertainty in the jury’s findings obviously solidifies any judgment entered on the verdict and reduces the prospect of the dreaded retrial. We decline to disturb the district court’s exercise of discretion in determining that the series of answers sub*1261mitted by this jury was not clear and required resubmission.
III.
Firestone also argues that the record evidence does not support the jury’s findings that it failed to warn adequately of the dangers of the use of its product and that such failure was causally related to Richard’s injury. We conclude that substantial evidence supports this finding. See Eyre v. McDonough Power Equip., Inc., 755 F.2d 416, 419-20 (5th Cir.1985).
Under Louisiana law, a manufacturer is strictly liable if the product left the manufacturer’s control in an unreasonably dangerous condition and the condition is the legal cause of plaintiff’s injuries. Bell v. Jet Wheel Blast, 462 So.2d 166, 168 (La. 1985). Unreasonably dangerous conditions include the manufacturer’s failure to provide adequate warning of dangers inherent in the product’s normal use, if not within the knowledge of or obvious to the user. Bloxom v. Bloxom, 512 So.2d 839, 843 (La.1987); Halphen v. Johns-Manville Sales Corp., 484 So.2d 110, 115 (La.1986). A manufacturer may be liable if it fails to tell users how to avoid the product’s inherent dangers. Guidry v. Kem Mfg. Co., 693 F.2d 426, 430 (5th Cir.1982).
Firestone insists that it breached no duty to warn, given that Richard knew to check rims for obvious misassembly before inflation because improperly assembled tires could explode. It points to Richard’s testimony that he had three months of on-the-job training in truck tire repair, knew the importance of avoiding damaged pieces, and knew to clean rim pieces before assembly to insure proper fit. The testimony of Richard Hardesty, Richard's boss, corroborated this information.
However, the jury was entitled to believe the testimony of Richard’s expert, Dr. Hugh A. Walls. He testified that slight out-of-roundness of the rim could combine with a slightly warped side ring to prevent the ring from seating properly, even without obvious misassembly. He further testified that this failure to seat could cause the tire bead to hang up on the side ring’s edge during inflation, creating a potential for explosive rim separation. This paralleled the testimony of Richard and another eyewitness that the side ring appeared to be seated properly in the rim before the tire exploded.
Further, Richard and his employer testified that they received no warnings or instructions on two-piece rim assembly from Firestone. The record does not indicate that Richard knew to check for slight warping in the ring or out-of-roundness of the rim. Thus, the jury was entitled to conclude that Firestone failed to provide a particularized warning about the danger of even a slight misalignment between rim and side ring that was not noticeable at all or barely noticeable. In so doing, the jury was free to reject the testimony of Firestone’s experts that, based on computer simulations and engineering principles, only a gross and obvious misalignment could precede such an accident.
For his part, Richard also argues that insufficient evidence supports the jury’s finding that he was ninety percent at fault for this accident. We disagree. During cross-examination, Firestone’s attorney led Richard through prior sworn deposition testimony indicating that Richard, anxious to finish work at the end of a hot day, did not follow all of his boss’s instructions.
Richard testified at trial that he had inflated the tire fully and was preparing to mount it on the axle when the ring separated. However, in his deposition testimony Richard said his boss had told him to mount tires before inflating them, or to mount them after inflating them with just a few pounds of air. Had he followed either procedure, Richard would not have been standing directly in the ring’s trajectory while mounting the fully inflated — and therefore more dangerous — tire. In his deposition, Richard also testified that at times he had followed these procedures before the accident. Thus, the jury was entitled to find that Richard’s conduct was the predominant cause of his accident.
*1262IV.
These findings bring us to the novel issue of whether comparative negligence can apply to a failure to warn case under Louisiana products liability law. We conclude that it does apply.
We start with the Louisiana Supreme Court’s guidelines for application of comparative negligence to products liability actions in Bell v. Jet Wheel Blast, 462 So.2d 166, 171 (La.1985). Under Bell, comparative negligence should apply to liability based on failure to warn if it would (1) realistically promote safer product use, and (2) not drastically reduce the manufacturer’s incentive to make safer products. Id. at 171-72. A careful reading of the case-law suggests that application of comparative negligence here satisfies both prongs.
In Bell, the Louisiana Supreme Court relied on prong one in refusing to apply comparative negligence to an employee who caught his hand in the chain-and-sprocket drive of a conveyor belt that lacked an adequate guard. Id. at 172. The court reasoned that “the application of comparative fault would not serve to provide any greater incentive to an employee to guard against momentary neglect or inattention so as to prevent his hand from being mangled by machinery.” Id.
We relied on the Bell court’s reasoning in concluding that comparative negligence applied to the plaintiff in Winston v. International Harvester Corp., 791 F.2d 430, 433-34 (5th Cir.1986), who was injured when he fell from his tractor after it left the road. We concluded that application of comparative negligence to Winston’s facts would promote safer product use. Unlike the plaintiff in Bell, Winston's negligence in steering his tractor off the road “amounted to more than ‘simple inadver-tance’ or ‘momentary neglect.’ ” Winston, 791 F.2d at 434.
Under this reasoning, comparative negligence would promote safer product use in Richard’s situation. The jury apparently believed that Richard hurried through assembly and inflation of the tire, ignoring his boss’s instructions to mount the tire before fully inflating it. Thus, this is not a situation in which Richard simply looked away at a crucial moment or fell victim to some other form of “momentary neglect.”
The Bell test’s second prong also supports application of comparative negligence in this case. As we stated in Winston, this principle will not drastically reduce Firestone’s incentive to make safer tire rims because Firestone “ ‘cannot reasonably rely on careless use by future plaintiffs to reduce its economic liability.’ ” Winston, 791 F.2d at 434 (quoting Nicholas v. Homelite Corp., 780 F.2d 1150, 1154 (5th Cir.1986). The rule’s promotion of safer consumer use reinforces this conclusion; it reduces further the likelihood that Firestone can limit its liability in future cases by pointing to careless consumer conduct. Thus, we are satisfied that application of comparative negligence in this case is proper because it satisfies both prongs of the Bell test.2
AFFIRMED.

. The jury went on to find the Firestone rim defective based on its failure to warn; apportion Firestone’s fault at ten percent and Richard’s at ninety percent; and assess Richard’s damages at $629,000.


. We also have considered Richard’s contention that the trial court’s instruction on normal use was erroneous. Because Richard did not object to the charge he did not preserve this point for appeal.